Appeal by defendant from a judgment of the Supreme Court, Kings County (Alfano, J.), rendered February 23, 1984, convicting him of attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence adduced at trial, viewed in the light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied — US —, 105 S Ct 327; People v Benzinger, 36 NY2d 29), is sufficient to sustain the conviction. Moreover, defendant’s claim that he was deprived of a fair trial as a result of certain remarks made by the prosecutor during summation has not been preserved for review as a matter of law (People v Santiago, 52 NY2d 865; People v Jalah, 107 AD2d 762; People v Thompson, 97 AD2d 554) and, in any event, lacks merit. Bracken, J. P., O’Connor, Rubin and Kunzeman, JJ., concur.